919 So. 2d 540 (2005)
Aaron K. MARSH, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D05-2452.
District Court of Appeal of Florida, Third District.
December 21, 2005.
Rehearing Denied January 20, 2006.
Aaron K. Marsh, in proper person.
Charles J. Crist, Jr., Attorney General, and Thomas C. Mielke, Assistant Attorney General, for respondent.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
ROTHENBERG, Judge.
The petitioner, Aaron Marsh, who is currently detained by the State of Florida pursuant to Florida's Sexual Violent Predator Act, section 394.901, Florida Statutes, seeks a writ of mandamus to compel the trial court to rule on a petition for writ of habeas corpus filed with that court, and for injunctive relief based upon double jeopardy grounds. As these pleadings were filed pro se; the petitioner is represented by counsel;[1] and there is no indication that his appointed counsel has adopted the instant pleadings, we hereby strike the petition. See Mourra v. State, 884 So. 2d 316, 321 (Fla. 2d DCA 2004)(holding that pleadings filed by a criminal defendant who is represented by counsel are generally treated as a nullity), *541 review denied, 891 So. 2d 552 (Fla.2004); Logan v. State, 846 So. 2d 472 (Fla. 2003)(same).
We additionally note that the petitioner's mandamus claim is now moot as the trial court has ruled on his petition for writ of habeas corpus, and that his double jeopardy claim is meritless. See Westerheide v. State, 831 So. 2d 93 (Fla.2002)(upholding Ryce Act against double jeopardy, ex post facto, due process, and equal protection challenges).
Petition denied.
NOTES
[1]  Conflict-free counsel was appointed to represent the petitioner on October 7, 2005. The instant pro se petition was filed on October 20, 2005.